KEHOE, Judge.
Appellant/plaintiff takes this interlocutory appeal from a non-final order directing the release of $3500 from the registry of the Circuit Court to a non-party movant. We reverse.
The trial court committed reversible error by authorizing the release of monies deposited in the court registry to one who was not a party to the action below. A non-party had no standing to make such a motion:
“ ‘Persons who are not parties of record to a suit have no standing therein which will enable them to take part in or control the proceedings. If they have occasion to ask relief in relation to the matters involved, they must either contrive to obtain the status of parties in such suit or they must institute an independent suit’.”
Warshaw-Seattle, Inc. v. Clark, 85 So.2d 623, 625 (Fla.1955).
The trial court has discretion to allow an interested party to intervene below and assert a claim under these circumstances. See Miracle House Corporation v. Haige, 96 So.2d 417 (Fla.1957); Buckley Towers Condominium, Inc. v. Millis, 352 So.2d 585 (Fla.3d DCA 1977); cert. denied, 360 So.2d 1247 (Fla.1978); Coral Bay Property Owners’ Association v. City of Coral Gables, 305 So.2d 853 (Fla.3d DCA 1974); and Fla.R. Civ.P. 1.230.
Reversed.